ANDREWS, Judge.
This is an appeal from a final decree in a very complicated case involving the Independent Taxi Owners Association of Fort Lauderdale, Inc., a non-profit Florida corporation, and certain members of said Association, and certain other operators of taxis in Fort Lauderdale.
Numerous hearings were held on the pleadings, and a voluminous record developed as a result of three days trial before the Chancellor.
A careful examination of the record and of the briefs does not disclose reversible error. The evidence was conflicting and it was the duty of the Chancellor to determine the credibility of the witnesses, the probative value of tlie evidence, and to interpret the legal effect of the evidence in accordance with the law. This the Chancellor did after extensive study of the record.
*328In such cases the appellate court should not disturb a decree entered under such circumstances unless the appellant calls the court’s attention to substantial error by the Chancellor in reaching his conclusions. Peterson v. Hancock, 1941, 146 Fla. 410, 1 So.2d 255. The appellant in this cause has not pointed out to this court, nor does the record reveal errors sufficient to cause this court to overrule the Chancellor. Wilson v. Rooney, Fla.App.1958, 101 So.2d 892.
Affirmed.
SHANNON, Acting C. J., and WEHLE, VICTOR O., Associate Judge, concur.